PER CURIAM.
Missouri inmate Terry Norton appeals the district court’s1 adverse entry of final judgment in his action brought under 42 U.S.C. § 1983 and the Americans with Disabilities Act (ADA). After considering Norton’s arguments and carefully reviewing the record, we conclude that the dismissal of the ADA claims and the claims against the state defendants, as well as the grant of summary judgment to the Correctional Medical Services defendants, were proper; that the district court did not *604abuse its discretion in denying Norton’s motions for appointment of counsel and recusal; and that an extended opinion is not warranted. Accordingly, we affirm. See 8th Cir. R. 47B.

. The Honorable E. Richard Webber, United States District Judge for the Eastern District of Missouri.